Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-94, 111-154 and 172-195, drawn to methods of treating a cancer in a subject, comprising administering a therapeutically effective amount of an anti-CD38 antibody and a T cell redirecting therapeutic to the subject to treat the cancer, classified in C07K 16/28.
II.	Claims 95-110, drawn to a pharmaceutical combination comprising a BCMAxCD3 bispecific antibody and an anti-CD38 antibody, classified in C07K 16/28.
III.	Claims 155-171, drawn to a pharmaceutical combination comprising a GPRC5DxCD3 bispecific antibody and an anti-CD38 antibody, classified in C07K 16/28.
IV.	Claims 196-212, drawn to a pharmaceutical combination comprising a CD19xCD3 bispecific antibody and an anti-CD38 antibody, classified in C07K 16/28.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product of Group II may be used in a materially different .
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product of Group III may be used in a materially different process than that of Group I. For example the product of Group III may be used for routine laboratory purposes, such as isolating GPRC5D, CD3, or CD38 antigen.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product of Group IV may be used in a materially different process than that of Group I. For example the product of Group IV may be used for routine laboratory purposes, such as isolating CD19, CD3, or CD38 antigen.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, because the products comprise distinct bispecific antibodies that target different antigens (BCMA and GPRC5D). Furthermore, the inventions as 
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, because the products comprise distinct bispecific antibodies that target different antigens (BCMA and CD19). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, because the products comprise distinct bispecific antibodies that target different antigens (GPRC5D and CD19). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

This application contains claims directed to the following patentably distinct species:
Claims 4 and 5 of Group I recite various T cell redirecting therapeutics, including binding domains that bind various antigens. The claims further recite various bispecific antibodies that comprise two binding domains, wherein one of said binding domains binds CD3. As such the CD3 binding domain of claim 6 will be examined upon the election of Group I. Said bispecific antibodies also comprise a second binding domain that binds to different antigens: BCMA, GPRC5D, CD33, CD19, CD123, PSMA, and TMEFF2, see claim 49. These second binding domain species are independent or distinct, because binding domains directed to different antigens would be expected to have different chemical compositions and biological functions. In addition these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single second binding domain species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Said second binding domain species may bind to one of BCMA, GPRC5D, CD33, CD19, CD123, PSMA, or TMEFF2.
With respect to the CD3 binding domain of claim 6, Applicant is required to elect a single SEQ ID NO corresponding to HCDR1, a single SEQ ID NO corresponding to HCDR2, a single SEQ ID NO corresponding to HCDR3, a single SEQ ID NO corresponding to LCDR1, a 
With respect to the elected second binding domain species, Applicant is required to elect a single SEQ ID NO corresponding to HCDR1, a single SEQ ID NO corresponding to HCDR2, a single SEQ ID NO corresponding to HCDR3, a single SEQ ID NO corresponding to LCDR1, a single SEQ ID NO corresponding to LCDR2, and a single SEQ ID NO corresponding to LCDR3. Applicant is also required to indicate SEQ ID NO(s) that correspond to heavy and light chain variable regions and heavy and light chains that comprise the elected heavy and light chain CDRs.
With respect to the claimed anti-CD38 antibody, see claims 43-48, for example, Applicant is required to elect a single SEQ ID NO corresponding to a VH and a single SEQ ID NO corresponding to a VL.
 Group I also encompasses different species of cancer, including hematological malignancies and solid tumors, see claim 29. These different species of cancer are independent or distinct, because said different species of cancer have different etiologies and methods of treatment. In addition these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single species of cancer, either hematological malignancies or solid tumors, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Furthermore upon the election of a hematological malignancy, Applicant is required to elect a single type of 
Currently claims 1-3, 5, 6, 20-29, 49-59, 95-110, 155-171, and 196-212 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a.	the species have acquired a separate status in the art due to their recognized divergent subject matter;
b.	the species have acquired a separate status in the art in view of their different classification;
c.	the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
d.	the prior art applicable to one species would not likely be applicable to another species; and
e.	the species are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C. 112(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642